Exhibit 10.14

August 3, 2006

Veronica Tarrant
1933 Winterset Place
Simi Valley, CA  93065

Re:  Termination of Employment—Agreement and Settlement of Claims

Dear Veronica,

This letter agreement supersedes and replaces the letter agreement dated
July 31, 2006 previously provided to you for your consideration. Following
further discussions between You and Power-One, this letter agreement now
presents the terms, conditions, understandings, and agreements reached between
You and Power-One regarding resolution, settlement and release of any respective
disputes and claims of each party arising from the termination of Your
employment by Power-One.

You acknowledge that You have the opportunity, and Power One has advised you, to
consult with an attorney of Your choice should You desire prior to executing
this Agreement. You also acknowledge and agree that You are knowingly and
voluntarily waiving and releasing claims in this Agreement in exchange for
valuable consideration to which You otherwise would not be entitled. You have
twenty-one (21) days from the date of this letter within which to consider this
Agreement.

You also acknowledge that if You execute this agreement, You may revoke this
agreement within seven (7) days following its execution by You, and that, unless
You revoke this agreement, it will become binding and irrevocable on and after
the date at which Your seven (7) day revocation period expires. Notice of Your
desire to revoke this agreement should be made via telephone to the undersigned,
and confirmed by written notice addressed to the undersigned and either hand
delivered or sent via certified mail to Power-One at the address noted above.

In consideration of the respective promises, releases, and commitments stated in
this  agreement, You and Power-One (collectively referred to as “the Parties”
and individually referred to in this agreement as “You” or “Power-One”) agree as
follows:

1.     Compliance with and Breach of This Agreement.   You acknowledge and agree
that Your compliance with all terms and conditions of this Agreement applicable
to You is an ongoing responsibility. Any violation, breach, or non-compliance
with the terms and conditions of this Agreement will represent grounds for
termination of this Agreement by Power-One, the cessation of all payments to You
being made hereunder by Power-One, and the termination of all rights, benefits
and privileges of any nature or sort which arise from or are related to this
Agreement or your past active service with Power-One, to include but not be
limited to rights under the stock option grants noted below in Paragraph 5.

2.     Release from Responsibilities/Termination.   You have been relieved of
Your responsibilities to and with Power-One as Acting Chief Accounting Officer
effective July 31, 2006 (Your “Change of Status” date). Under this Agreement,
you will remain “on the payroll” until February 14, 2007 at which time Your
employment with Power-One will terminate.

3.     Section 16 Officer Status/SEC Reporting Requirements.   Power-One and You
acknowledge and agree that as of Your Change of Status date, You cease to be
considered an officer of Power-One who is subject to Section 16 of the
Securities Exchange Act of 1934. Power-One will arrange for necessary public
filings and reports, as applicable, which confirm and memorialize this
Section 16 status change, and such other reports (e.g. 8-K, 10-Q) as are
required.  You may be subject to certain additional filings and Section 16
considerations for a period of up to six (6) months following your Change of
Status, in the event you engage in any transaction in Power-One common stock.
You are encouraged to coordinate with Randy Holliday, Power-One General Counsel,
and/or Your own personal legal advisor, as may be relevant for any post “Change
of Status” transaction in Power-One stock within a period of up to six
(6) months following


--------------------------------------------------------------------------------


your Change of Status. Any contact with Randy Holliday, however, must be
coordinated and conducted with and through Tisha Shokat pursuant to paragraph
14.(a) below.

4.     Compensation Considerations.

(a.)  Salary and Benefits Continuation.   For the period from August 1, 2006 to
August 14, 2006, you will be paid in the same manner and amounts, and be
entitled to the same benefits and other entitlements, as had been in effect up
to your Change of Status date. Commencing August 15, 2006 Power-One agrees to
pay You at the rate of $3,828.85 per week, less applicable withholding, for the
time period from August 15, 2006 through February 14, 2007 (the “Payment
Period”) per Power-One’s payroll practices. During this Payment Period,
Power-One will also continue Your coverage, under the same terms, conditions,
and amounts of Your contributions/payments (if any as applicable) as in effect
as of Your last day of employment with Power-One, for medical, dental, life
insurance, 401(k) plan participation and company matching, and other standard
benefits.

(b)   Other Entitlements.   During and after conclusion of the Payment Period,
You will not be entitled to accrual or payment of any other compensation
benefits, including, but not limited to, allowances, incentive payments or
bonuses.  The preceding sentence specifically extends to and includes any claims
under or entitlements under any Section 16 or other officer bonus plan or
program put in place or made applicable for FY2006, notwithstanding any term,
condition, or provision of any such plan to the contrary. PTO accrual will cease
as of August 14, 2006 (2 weeks from change of status date). You will not be
entitled to accrue PTO after August 14, 2006.

(c)   Employee Stock Purchase Plan.   If You are currently enrolled in the
current Offering Period for the Power-One, Inc. Employee Stock Purchase Plan,
you will be eligible to continue making contributions through the end of the
current Offering Period and purchase stock for that Offering Period. You will
not be eligible to participate in the Offering Period that commences on
January 1, 2007.

(d)   Cell phone.   You will be allowed to retain the cell phone handset you
previously used as your personal property, and the phone number assigned to that
phone as your personal phone number for your personal use. You will be
responsible for making personal arrangements for any service contracts at your
own expense. Power-One will terminate the existing Company service arrangements
at the end of the current billing period.

5.     Stock Options/RSU’s.

You and Power-One acknowledge that You have certain stock option and equity
grant rights under the Power-One grants noted in the following table:

GRANT
NO.

 

 

 

DATE OF
GRANT

 

SHARES/UNITS
GRANTED

 

SHARES EXERCISABLE OR
SELLABLE as of February 14, 2007
(i.e. the end of the Payment Period)

 

00000966

 

6/29/2000

 

30,000

 

 

30,000

 

 

00001464

 

*10/1/2001

 

15,000

 

 

15,000

 

 

00001528

 

10/1/2001

 

11,000

 

 

11,000

 

 

00002408

 

1/8/2003

 

11,000

 

 

11,000

 

 

00002456

 

1/17/2003

 

4,000

 

 

4,000

 

 

00002661

 

7/21/2004

 

30,000

 

 

30,000

 

 

00002977

 

5/17/2005

 

40,000 stock units

 

 

0

 

 

--------------------------------------------------------------------------------

                 * “collared” option, subject to special conditions on timing of
exercise

ALL RIGHTS OF VESTING IN AND TO STOCK OPTIONS OR EQUITY GRANTS WILL CEASE AS OF
FEBRUARY 14, 2007, I.E. THE END OF THE PAYMENT PERIOD NOTED IN PARAGRAPH 2
ABOVE.  PURSUANT TO APPLICABLE TERMS OF YOUR STOCK OPTION GRANT, YOU WILL

2


--------------------------------------------------------------------------------


HAVE UNTIL MAY 15, 2007 (I.E. YOUR “LAST EXERCISE DATE”, WHICH IS 90 DAYS AFTER
THE END OF THE PAYMENT PERIOD) TO EXERCISE ANY VESTED OPTIONS, AFTER WHICH DATE
ALL RIGHTS TO EXERCISE VESTED OPTIONS WILL EXPIRE. YOU ARE NOT ENTITLED TO AND
WILL NOT VEST IN ANY RIGHTS OR RECEIVE ANY SHARES UNDER STOCK UNIT GRANT
NO. 2977 UNDER OR AS A RESULT OF YOUR CHANGE IN STATUS, THE TERMINATION OF YOUR
EMPLOYMENT WITH POWER-ONE, OR OTHERWISE UNDER THIS AGREEMENT.

THE SPECIAL CONDITIONS APPLICABLE TO THE DEADLINE FOR EXERCISE OF VESTED OPTIONS
UNDER GRANT NO. 00001464 WILL REMAIN IN EFFECT DURING YOUR PAYMENT PERIOD. IN
THE EVENT THE APPLICABLE TRIGGER DATE NOTED IN GRANT NO. 00001464 IS ACHIEVED
DURING YOUR PAYMENT PERIOD, THE DEADLINE FOR YOUR EXERCISE OF OPTIONS VESTED
UNDER GRANT NO. 00001464 WILL BE CONTROLLED BY THE TERMS AND CONDITIONS OF GRANT
NO. 00001464, AND MAY EXPIRE PRIOR TO THE END OF THE PAYMENT PERIOD OR PRIOR TO
YOUR LAST EXERCISE DATE AS MAY BE APPLICABLE. YOU ARE RESPONSIBLE FOR MONITORING
OUR STOCK PRICE TO DETERMINE THE APPLICABLE END DATE FOR RIGHTS TO EXERCISE
UNDER GRANT NO. 00001464 IN THE EVENT THAT THE TRIGGER DATE OCCURS DURING YOUR
PAYMENT PERIOD.  HOWEVER, YOU ACKNOWLEDGE AND AGREE THAT IF YOUR TRIGGER DATE
OCCURS SUCH THAT THE OPTION EXPIRATION DATE CALCULATED FROM YOUR TRIGGER DATE IS
BEYOND YOUR LAST EXERCISE DATE, THAT YOUR LAST EXERCISE DATE WILL BE THE LAST
DATE UPON WHICH YOU MAY EXERCISE OPTIONS UNDER GRANT NO. 00001464
NOTWITHSTANDING ANY OTHER DATE CALCULATED AS THE OPTION EXPIRATION DATE UNDER
GRANT NO. 00001464.

Nothing in this agreement in any way supersedes, modifies, or amends any
provision of the Power-One, Inc. Stock Option Plan. Your election to exercise
options, and all aspects and procedures governing administration of options,
will be subject to and governed by the Plan. In the event of any inconsistency
between this agreement and the terms and conditions of the Plan, the Plan shall
prevail.

6.     Confidential Information.   You agree to continue to comply with the
terms and conditions of any employee confidentiality agreement previously
entered into between You and Power-One.

7.     Access to Information.   You agree to provide Power-One, or assist
Power-One in retrieving, all information, records, or other materials belonging
or relating to Power-One or Your services with Power-One, in whatever recorded
or retrievable form and wherever located (e.g. home computer), which are or have
been in Your possession or control in connection with Your employment by
Power-One. Your agreement specifically includes transfer and return of all keys
to Power-One files, desks, etc., in Your possession, and disclosure to Power-One
of all computer or other electronic storage system passwords, access codes, or
other electronic “keys.”  You agree that You will not remove from Power-One nor
retain in any location any document, file, electronic record, or other item
containing, in whole or in part, any confidential or proprietary information of
Power-One of which You gained knowledge or to which You gained access during
Your employment. You further agree that You will not reveal or disclose to any
party or person any such confidential or proprietary information. You agree to
continue to comply with all third party nondisclosure agreements and obligations
which relate to or arise from any work or services performed by You while
employed by Power-One, which agreements relate to proprietary or confidential
information of others to which You had access or of which You became
knowledgeable during Your employment with Power-One.

Additionally, You agree that You will not remove from Power-One nor retain under
Your control, directly or indirectly, in whole or in part, any software program,
development tool, design aid, or comparable item, asset, or property owned,
licensed, or utilized by Power-One. You acknowledge that You may be personally
liable to the applicable owner for any misuse or misappropriation by You of any
such program, tool, aid, or item, to the extent the owner claims for itself
intellectual property rights in the item. You acknowledge that You have returned
to Power-One any and all such items which may have been

3


--------------------------------------------------------------------------------


previously used by You in any off site or remote office or work location. The
first sentence of this paragraph in no way prohibits You from securing, in Your
own name and for Your own account, any such commercially available program,
tool, aid, or item directly from the owner for Your own use.

8.     Payment of Salary.   You agree that Power-One has paid all salary, wages,
compensation, accrued vacation, commissions and any and all other benefits due
to You for your prior service to Power-One other than those items specifically
noted in this agreement.

9.     Release of Claims/Exclusion From Release.

(a) You agree that the terms and agreements of this letter agreement represent
settlement in full of all outstanding obligations which may be claimed to be
owed to You by Power-One. In consideration of Power-One’s payments and extension
of other benefits as outlined above, and of Your compliance with Your
obligations under this agreement, the Parties, on behalf of themselves, and
their respective heirs, executors, officers, directors, employees, investors,
shareholders, administrators, predecessor and successor corporations, and
assigns, release each other and their respective heirs, executors, officers,
directors, employees, investors, shareholders, administrators, predecessor and
successor corporations, and assigns, from, and agree not to sue concerning, any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that any of them
may possess arising from any omissions, acts or facts that have occurred up
until and including the Effective Date of this agreement including, without
limitation and by way of example:

(i)    any and all claims relating to or arising from Your employment
relationship with Power-One and the termination of that relationship;

(ii)   any and all claims relating to payment of wages, eligibility for and
payment of any overtime compensation, and any other related claims associated
with your compensation;

(iii)  any and all claims relating to, or arising from, Your right to purchase,
or actual purchase of shares of stock of Power-One;

(iv)  any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;

(iv)  any and all claims for violation of  any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of 
1964, the Civil Rights Act of 1991, the Age Discrimination of Employment Act of
1967, the Americans with Disabilities Act of 1990, and any comparable state
statute or regulation;

(v)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and

(vi)  any and all claims for attorneys’ fees and costs.

Power-One and You agree that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released.

(b)   This release does not extend to any obligations incurred by either party
under this agreement, to specifically include, but not be limited to, all Your
obligations under paragraphs 14 and 15. below.

10.   Acknowledgment of Waiver of Claims under ADEA.   You specifically
acknowledge that You are waiving and releasing any rights You may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), as amended from time to
time, and  that this waiver and release is knowing and voluntary. You
acknowledge that Your waiver and release of rights under this paragraph extends
to Power-One and all

4


--------------------------------------------------------------------------------


respective parties as outlined in Paragraph 7, and includes Your specific
agreement not to sue for claims under the ADEA. You and Power-One agree that
this waiver and release does not apply to any rights or claims that may arise
under ADEA after the Effective Date of this agreement. You acknowledge that the
consideration given for this waiver and release agreement is in addition to
anything of value to which You were already entitled.

11.   Civil Code Section 1542.   The Parties represent that they are not aware
of any claim by either of them other than the claims that are to be released by
this Agreement. You and Power-One acknowledge that each of Us have been advised
by legal counsel and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

You and Power-One, being aware of this code section, agree to expressly waive
any rights we each may have under it, as well as under any other statute or
common law principles of similar effect as they pertain to the released matters
as stated in paragraph 7 above.

12.   Confidentiality.   We each agree to use our best efforts to maintain in
confidence the existence of this agreement, the contents and terms of this
agreement, and the consideration for this agreement (hereinafter collectively
referred to as “Settlement Information”). Each Party agrees to take every
reasonable precaution to prevent disclosure of any Settlement Information to
third parties, and each agrees that there will be no publicity, directly or
indirectly, concerning any Settlement Information. The Parties agree to take
every precaution to disclose Settlement Information only to those employees,
officers, directors, attorneys, accountants, governmental entities, and family
members who have a reasonable need to know of such Settlement Information.

13.   Good Behavior.

a.      Each party agrees that they will not engage in any form of criticism,
defamation, slander, or any other related “bad-mouthing” of the other, or of any
employee, officer, director or agent of either party.

b.     In addition, each party agrees it will not engage in any conduct which
seeks to interfere illegally with, harass, annoy, disrupt, or otherwise
wrongfully impact adversely in any manner, the business, contracts and
relationships of the other. This includes by way of example and not as any
limitation or restriction on the generality of the foregoing, contact with
customers, employees, consultants, contractors, officers, directors, suppliers,
etc., of the other party to this Agreement which is made in contravention of the
terms and conditions of this Agreement, or which is made for the purpose of
causing disruption to, annoyance of, or interference with current or then
existing relationships between the contacted party and the other party to this
Agreement.

14.   On-going Communication and Cooperation With Power-One.

a.      In furtherance of the requirements of Paragraph 13 above, and for the
purposes of coordinating and controlling any ongoing communications, contacts,
or interactions between You and Power-One following Your release from active
service with Power-One, Tisha Shokat, Vice President, Human Resources, is to be
the sole and exclusive point of contact by You with Power-One. Any and all
communications, contacts, questions, requests, or other interactions of any
nature by You or on Your behalf whatsoever must be directed to Ms. Shokat as the
exclusive point of contact with and “entry” to Power-One for any matter dealing
with Power-One, or for any matter which arises from or relates in any way to
your employment with Power-One. This arrangement includes, by way of example and
not as any limitation or restriction on the generality of the foregoing,
requests involving employee benefit questions,

5


--------------------------------------------------------------------------------


matters involving any transaction with Power-One stock (e.g. stock option
exercise, sale of Power-One stock You beneficially own from whatever source), 
or matters of administration of any aspect of this Agreement. Ms. Shokat will
arrange for contact with, response by, or communication with, the applicable
personnel of Power-One on a case-by-case basis. Ms. Shokat may be reached at
office phone 805-383-5885, or cell phone (to be called by You, as needed, only
during normal business hours of 8:00 a.m. - 5:00 p.m. Monday - Friday)
805-469-0221.

b.     You agree to provide Power-One in a timely manner with all necessary
cooperation following Your release from active service with Power-One, which
cooperation is required to wrap up any and all outstanding matters, debts,
arrangements, payables, etc., connected with Your prior full time service with
Power-One. Such cooperation as applicable will include, but not be limited to,

(i)            responding and assisting as requested to and with specific
inquiries, requests for assistance, on-site service, or other services as
reasonably requested by Power-One to provide for an orderly transition of
duties, projects, or work in progress;

(ii)        except as otherwise noted in this letter agreement, accounting for
and/or arranging, as directed by Power-One, an appropriate return to Power-One
or disposition of all Power-One property in Your possession (e.g. computer
equipment, telephones, pagers, files, etc.);

(iii)    reconciling and completing all outstanding expense reports, travel
arrangements, etc.;

(iv)      closing out and paying off any credit card balances associated with
any Power-One provided or sponsored credit card arrangements (e.g., American
Express, phone cards, etc.);

(v)          except as otherwise noted in this letter agreement, closing out and
paying off any cell phone, pager, special email, or other comparable accounts
associated with Your employment with Power-One;

(vi)      assisting with any arrangements related to any remote office space
which may have been provided for Your use by Power-One; and

(vii)  advising Power-One of all scheduled meetings, appointments, commitments,
etc., You have on Your calendar which may need follow-up or further action by
Power-One.

The preceding listing of items of cooperation is not intended to be exhaustive.
You acknowledge that Your obligation to provide “wrap-up” cooperation to
Power-One, and in providing final accounting reconciliation of all applicable
matters, is an on-going obligation under this agreement which continues until
all applicable matters are closed. You agree to provide such cooperation in good
faith to Power-One to ensure that all matters connected with Your release from
service with Power-One are attended to promptly, completely, and in a manner
which complies in spirit and intent with the provisions of this paragraph 15.
You further acknowledge and agree that Power-One may be entitled to adjust,
offset, reduce or otherwise apply any amount otherwise payable to you under this
agreement for or toward closing out or making such payments as may be necessary
to effect the purposes of this paragraph 15, in the event You do not provide
Power-One with the cooperation called for under this paragraph 15.

16.   Non-Solicitation.   You agree that for a period of twelve months following
the termination date of Your employment with Power-One, You shall not, in any
capacity, induce or solicit, or attempt to induce or solicit, or cause any other
person, business or entity to induce or solicit, any person who at the time of
such inducement or solicitation is an employee of Power-One, to perform work or
services in any capacity for any other person or entity other than Power-One; or
otherwise solicit, offer to employ or retain, or aid another in similar actions,
any then current employee of Power-One.

17.   Tax Consequences.   Power-One makes no representations or warranties with
respect to the tax consequences of the payment of any sums to You under the
terms of this agreement. You agree and

6


--------------------------------------------------------------------------------


understand that You are responsible for payment, if any, of local, state and/or
federal taxes on the sums paid hereunder by Power-One and any penalties or
assessments thereon. You further agrees to indemnify and hold Power-One harmless
from any claims, demands, deficiencies, penalties, assessments, executions,
judgments, or recoveries by any government agency against Power-One for any
amounts claimed due on account of Your failure to pay federal or state taxes or
damages sustained by Power-One by reason of any such claims, including
reasonable attorneys’ fees.

18.   No Admission of Liability.   The Parties understand and acknowledge that
this agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Parties hereto, or either of them, either previously or in
connection with this agreement will be considered (a) an admission of the truth
or falsity of any claims previously made or  (b) an acknowledgment or admission
by either party of any fault or liability whatsoever to the other party or to
any third party.

19.   Authority.   Power-One represents and warrants that the undersigned has
the authority to act on behalf of Power-One and to bind Power-One and all who
may claim through it to the terms and conditions of this agreement. You
represent and warrant that You have the capacity to act on Your own behalf and
on behalf of all who might claim through You to bind them to the terms and
conditions of this agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

20.   No Representations.   Neither party has relied upon any representations or
statements made by the other party to this agreement which are not specifically
set forth in this agreement.

21.   Severability.   In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this agreement shall continue in full force and effect without said
provision.

22.   Entire Agreement.   This agreement represents the entire agreement and
understanding between Power-One and You concerning Your separation from
Power-One, and supersedes and replaces any and all prior agreements and
understandings concerning Your relationship with Power-One and his compensation
by Power-One.

23.   No Oral Modification.   This agreement may only be amended in writing,
signed by You and the President of Power-One.

24.   Governing Law/Enforcement.   This agreement shall be governed by the laws
of the State of California. In the event either party initiates legal action
seeking enforcement of or compliance with the terms and conditions of this
letter agreement, the prevailing party in any such legal action will be
entitled, in addition to any other rights and remedies it may have, to
reimbursement for its expenses, including court costs and reasonable attorney
and consultant fees.

26.   Effective Date.   This agreement is effective seven days after it has been
signed by both Parties, unless otherwise revoked by You within the seven (7) day
period.

27.   Counterparts.   This agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

28.   Voluntary Execution of Agreement.   This agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a)    They have read this agreement;

(b)   They have been represented in the preparation, negotiation, and execution
of this agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

7


--------------------------------------------------------------------------------


(c)    They understand the terms and consequences of this agreement and of the
releases it contains;

(d)   They are fully aware of the legal and binding effect of this agreement.

POWER-ONE, INC.

Dated:                               , 20     

 

By

 

 

 

Clara Shokat-Fadai, V. P. Human Resources

ACCEPTED AND AGREED TO

 

 

Dated:                                , 20    

 

 

 

 

Veronica Tarrant

 

8


--------------------------------------------------------------------------------